Case 19-12378-KBO    Doc 599-5    Filed 01/30/20   Page 1 of 2



                        EXHIBIT C

 Summary of Actual and Necessary Expenses for the Fee Period
           Case 19-12378-KBO        Doc 599-5    Filed 01/30/20   Page 2 of 2



                                    Expense Summary

                           Service Description                             Amount
Third Party Telephone Charges                                                  $298.24
Standard Copies or Prints                                                      $756.20
Binding                                                                          $0.00
Tabs/Indexes/Dividers                                                            $0.00
Color Copies or Prints                                                       $3,215.30
Scanned Images                                                                   $0.00
Local Transportation                                                           $276.44
Travel Expense                                                              $11,526.17
Airfare                                                                      $7,917.27
Transportation to/from airport                                               $4,048.70
Travel Meals                                                                   $380.61
Other Travel Expenses                                                        $3,600.26
Filing Fees                                                                     $37.00
Other Court Costs and Fees                                                      $58.00
Computer Database Research                                                     $962.45
Westlaw Research                                                             $2,361.36
LexisNexis Research                                                            $399.65
Overtime Transportation                                                          $0.00
Overtime Meals - Attorney                                                      $134.08
Secretarial Overtime                                                             $0.00
Document Services Overtime                                                       $0.00
Computer Database Research - Soft                                                $0.10
Total:                                                                      $35,971.83
